            Case 1:19-vv-01702-UNJ Document 22 Filed 03/24/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-1702V
                                         UNPUBLISHED


    COLLEEN HIETPAS                                           Chief Special Master Corcoran
    as next friend of C.H., a minor,
                                                              Filed: February 14, 2020
                         Petitioner,
    v.                                                        Special Processing Unit (SPU);
                                                              Ruling on Entitlement; Concession;
    SECRETARY OF HEALTH AND                                   Table Injury; Meningococcal Vaccine;
    HUMAN SERVICES,                                           Vasovagal Syncope

                        Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.

Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On November 1, 2019, Colleen Hietpas filed a Petition on behalf of her minor
daughter, C.H., for compensation under the National Vaccine Injury Compensation
Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that
C.H. suffered a syncopal episode leading to a severe laceration and a fractured
mandible as a result of the meningococcal vaccinations administered on July 30, 2019.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:19-vv-01702-UNJ Document 22 Filed 03/24/20 Page 2 of 2



        On February 12, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent concludes that “C.H. suffered a syncopal
episode as set forth in the Vaccine Injury Table (“Table”) and the Qualifications and Aids
to Interpretation (“QAI”).” Id. at 3. Respondent further agrees that “C.H.’s injury
resulted in her inpatient hospitalization and a surgical procedure” and that “petitioner
has satisfied all legal prerequisites for compensation under the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
